         Case 7:21-cr-00153-PMH Document 33 Filed 03/31/21 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                  ----------------------><

 UNITED STATES OF AMERICA,                                              CONSENT TO PROCEED BY VIDEO OR
                                                                        TELECONFERENCE
                      -against-
                                                                        21 -CR-153 (PMH)

DUMAR KINDLE, et al.,

                                        Defendant(s) .
--------------------------------- ---- ---------><

Defendant LUIS VELEZ hereby voluntarily consents to participate in the following proceeding via
_><_ videoconferencing or_)(_ teleconferencing:

_)(_   Initial Appearance Before a Judicial Officer

 ><    Arraignment (Note: If on Felony Information, Defendant Must Sign Separate Waiver of
       Indictment Form)

 )(    Bail/Detention Hearing

 )(    Conference Before a Judicial Officer




 L~ ~ ~~·~
Defendant's ign t ure
(Judge may obtain verbal consent on
Record and Sign for Defendant)

  LUIS VELEZ                                                  STEPHEN R. LEWIS
Print Defendant's Name                                       Print Counsel' s Name



This proceeding was conducted by reliable video or telephone conferencing technology.

March 31, 2021
Date                                                         U.S. District Judge/U.S. Magistrate Judge
